                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT PIERCE,

                  Plaintiff,

v.                                          CIVIL ACTION NO. 1:18CV219
                                                  (Judge Keeley)

CHRIS VASILAKIS,

                  Defendant.

              ORDER ADOPTING THE REPORT AND RECOMMENDATION
          [DKT. NO. 13] AND DISMISSING CASE WITHOUT PREJUDICE

     On December 10, 2018, the pro se plaintiff, Scott Pierce

(“Pierce”),    filed   a   complaint   against   the   defendant,   Chris

Vasilakis, MD (Dkt. No. 1). Pursuant to 28 U.S.C. § 636 and the

local rules, the matter was referred to the Honorable Michael J.

Aloi, United States Magistrate Judge, for further proceedings (Dkt.

No. 4).

     In a Report and Recommendation (“R&R”) entered on May 9, 2019,

Magistrate Judge Aloi recommended that the Court dismiss this civil

action without prejudice for failure to prosecute because Pierce

has not paid the required filing fee and has not filed a motion to

proceed in forma pauperis (Dkt. No. 13). The R&R informed Pierce of

his right to file “specific written objections, identifying the

portions of the Report and Recommendation to which objection is

made, and the basis of such objection.” Id. at 2. It further warned

that failure to do so would result in waiver of his right to
PIERCE V. VASILAKIS                                       1:18CV219

           ORDER ADOPTING THE REPORT AND RECOMMENDATION
       [DKT. NO. 13] AND DISMISSING CASE WITHOUT PREJUDICE

appeal. Id. Despite receipt of the R&R, Pierce has not filed

objections to the recommendation.

     “The Court will review de novo any portions of the magistrate

judge’s Report and Recommendation to which a specific objection is

made...and the Court may adopt, without explanation, any of the

magistrate judge’s recommendations to which the prisoner does not

object.” Dellacirprete v. Gutierrez, 479 F. Supp. 2d 600, 603-04

(N.D. W. Va. 2007) (citing Camby v. Davis, 718 F.2d 198, 199 (4th

Cir. 1983)). Failure to file specific objections waives appellate

review of both factual and legal questions. See United States v.

Schronce, 727 F.2d 91, 94 & n.4 (4th Cir. 1984); see also Moore v.

United States, 950 F.2d 656, 659 (10th Cir. 1991).

     Having received no objections to the R&R, the Court has no

duty to conduct a de novo review of Magistrate Judge Aloi’s

findings. Furthermore, following a review of the R&R and the record

for clear error, the Court ADOPTS the R&R (Dkt. No. 13) and

DISMISSES this civil action WITHOUT PREJUDICE and DIRECTS that it

be stricken from the Court’s active docket.

     It is so ORDERED.

     Pursuant to Federal Rule Civil Procedure 58, the Court DIRECTS

the Clerk of Court to enter a separate judgment order and to


                                2
PIERCE V. VASILAKIS                                        1:18CV219

           ORDER ADOPTING THE REPORT AND RECOMMENDATION
       [DKT. NO. 13] AND DISMISSING CASE WITHOUT PREJUDICE

transmit copies of both orders to the pro se plaintiff by certified

mail, return receipt requested.

DATED: June 11, 2019.

                                      /s/ Irene M. Keeley
                                      IRENE M. KEELEY
                                      UNITED STATES DISTRICT JUDGE




                                  3
